Grice, Presiding Justice.
This appeal is from the denial of the writ of habeas corpus.
The petitioner alleged that he was being unlawfully detained by the superintendent of a named penal institution pursuant to sentences for robbery and burglary imposed by a superior court. He averred in essence that the sentences are void because his pleas of guilty were not knowingly and voluntarily entered into and because he was without the assistance of competent counsel.
The respondent superintendent denied the essential allegations of the petition.
Upon the hearing in the habeas corpus court the evidence was in conflict on the substantial issues involved. The judge found that the petitioner knowingly and voluntarily entered the pleas of guilty, that he had competent counsel, that none of his rights were violated, and therefore remanded him to the custody of the respondent.
Upon review here we have concluded that the evidence authorized these findings. The record affirmatively shows that the pleas were knowingly and voluntarily entered and that the petitioner had competent counsel. See Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274). Therefore the judgment of the habeas corpus court was correct.
In reaching this conclusion we are not unmindful of the recent decision of Walker v. Caldwell (5 Cir. Case No. 71-3253). However, it is clearly distinguishable on its facts in several decisive particulars, as pointed out by respondent’s counsel here.

Judgment affirmed.


All the Justices concur, except Gunter, J., who dissents.

Grace W. Thomas, for appellant.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Daniel I. MacIntyre, Assistant Attorneys General, for appellee.